

116 HR 2889 IH: Assaults on Water and Aviation Reporting Enforcement Act of 2019
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2889IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Crawford (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to acquire data, for each calendar year, about sexual offenses,
			 including rape, that occur aboard any mode of transportation over which
			 the Federal Government exercises jurisdiction.
	
 1.Short titleThis Act may be cited as the Assaults on Water and Aviation Reporting Enforcement Act of 2019 or as the AWARE Act. 2.Statistics relating to sexual offenses that occur aboard any mode of transportation over which the Federal Government exercises jurisdiction (a)Data collectionUnder the authority of section 534 of title 28, United States Code, the Attorney General shall acquire data, for each calendar year, about sexual offenses (as such term is defined in section 111(a)(5) of the Sex Offender Registration and Notification Act (34 U.S.C. 20911(a)(5))), including rape, that occur aboard any mode of transportation over which the Federal Government exercises jurisdiction (including aircraft, any vessel of the United States or which travels in interstate or foreign commerce or within the admiralty and maritime jurisdiction of the United States, any vehicle used or designed for flight or navigation in space, and any vehicle which travels via any facility of interstate or foreign commerce), disaggregated by—
 (1)the mode of transportation aboard which the offense was committed, including— (A)a specific disaggregation of offenses committed aboard cruise ships (as such term is defined in section 4071(d) of the Intelligence Reform and Terrorism Prevention Act of 2004 (46 U.S.C. 70101 note)); and
 (B)a specific disaggregation of offenses committed aboard aircraft (as such term is defined in section 31(a)(1) of title 18, United States Code); and
 (2)the location of the commission of the offense. (b)PublicationNot later than 1 year after the date of enactment of this Act, the Attorney General shall publish the data acquired under subsection (a), except that no personally identifiable information shall be published.
 (c)Addition to NIBRSThe Attorney General, in accordance with the States, in compiling data regarding sexual offenses as part of the National Incident-Based Reporting System (NIBRS) shall include modes of transportation aboard which such offenses were committed.
			